
	

114 HR 5052 : OPEN Act
U.S. House of Representatives
2016-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5052
		IN THE SENATE OF THE UNITED STATES
		May 11, 2016Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To direct the Attorney General and the Secretary of Health and Human Services to evaluate the
			 effectiveness of grant programs that provide grants for the primary
			 purpose of providing assistance in addressing problems pertaining to
			 opioid abuse, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Opioid Program Evaluation Act or the OPEN Act. 2.Evaluation of performance of Department of Justice program (a)Evaluation of Justice Department Comprehensive Opioid Abuse Grant ProgramNot later than 5 years after the date of enactment of this Act, the Attorney General shall complete an evaluation of the effectiveness of the Comprehensive Opioid Abuse Grant Program under part LL of the Omnibus Crime Control and Safe Streets Act of 1968 administered by the Department of Justice based upon the information reported under subsection (d) of this section.
 (b)Interim evaluationNot later than 3 years after the date of enactment of this Act, the Attorney General shall complete an interim evaluation assessing the nature and extent of the incidence of opioid abuse and illegal opioid distribution in the United States.
 (c)Metrics and outcomes for evaluationNot later than 180 days after the date of enactment of this Act, the Attorney General shall identify outcomes that are to be achieved by activities funded by the Comprehensive Opioid Grant Abuse Program and the metrics by which the achievement of such outcomes shall be determined.
 (d)Metrics data collectionThe Attorney General shall require grantees under the Comprehensive Opioid Abuse Grant Program (and those receiving subawards under section 3021(b) of part LL of the Omnibus Crime Control and Safe Streets Act of 1968) to collect and annually report to the Department of Justice data based upon the metrics identified under subsection (c).
			(e)Publication of data and findings
 (1)Publication of outcomes and metricsThe Attorney General shall, not later than 30 days after completion of the requirement under subsection (c), publish the outcomes and metrics identified under that subsection.
 (2)Publication of evaluationIn the case of the interim evaluation under subsection (b), and the final evaluation under subsection (a), the National Academy of Sciences shall, not later than 90 days after such an evaluation is completed, publish the results of such evaluation and issue a report on such evaluation to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate. Such report shall also be published along with the data used to make such evaluation.
 (f)Arrangement with the National Academy of SciencesFor purposes of subsections (a), (b), and (c), the Attorney General shall enter into an arrangement with the National Academy of Sciences.
			3.Evaluation of performance of Department of Health and Human Services program
 (a)Evaluation of Department of Health and Human Services programsNot later than 5 years after the date of enactment of this Act, except as otherwise provided in this section, the Secretary of Health and Human Services shall complete an evaluation of any program administered by the Secretary that provides grants for the primary purpose of providing assistance in addressing problems pertaining to opioid abuse based upon the information reported under subsection (d) of this section.
 (b)Interim evaluationNot later than 3 years after the date of enactment of this Act, the Secretary shall complete an interim evaluation assessing the nature and extent of the incidence of opioid abuse and illegal opioid distribution in the United States.
 (c)Metrics and outcomes for evaluationNot later than 180 days after the date of enactment of this Act, the Secretary shall identify outcomes that are to be achieved by activities funded by the programs described in subsection (a) and the metrics by which the achievement of such outcomes shall be determined.
 (d)Metrics data collectionThe Secretary shall require grantees under the programs described in subsection (a) to collect and annually report to the Department of Health and Human Services data based upon the metrics identified under subsection (c).
			(e)Publication of data and findings
 (1)Publication of outcomes and metricsThe Secretary shall, not later than 30 days after completion of the requirement under subsection (c), publish the outcomes and metrics identified under that subsection.
 (2)Publication of evaluationIn the case of the interim evaluation under subsection (b), and each final evaluation under subsection (a), the National Academy of Sciences shall, not later than 90 days after such an evaluation is completed, publish the results of such evaluation and issue a report on such evaluation to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate. Such report shall also be published along with the data used to make such evaluation.
 (f)Arrangement with the National Academy of SciencesFor purposes of subsections (a), (b), and (c), the Secretary shall— (1)enter into an arrangement with the National Academy of Sciences; or
 (2)enter into a contract or cooperative agreement with an entity that is not an agency of the Federal Government.
 (g)ExceptionIf a program described under subsection (a) is subject to an evaluation substantially similar to the evaluation under subsection (a) pursuant to another provision of law, the Secretary may opt not to conduct an evaluation under subsection (a) of such program.
 4.DefinitionIn this Act, the term opioid has the meaning given the term opiate in section 102 of the Controlled Substances Act (21 U.S.C. 802). 5.No additional funds authorizedNo additional funds are authorized to be appropriated to carry out this Act.
 6.Matters regarding certain Federal law enforcement assistanceSection 609Y of the Justice Assistance Act of 1984 (42 U.S.C. 10513) is amended— (1)in subsection (a), by striking There is and inserting Except as provided in subsection (c), there is; and
 (2)by adding at the end the following:  (c)For fiscal year 2022, there is authorized to be appropriated $16,000,000, to provide under this chapter Federal law enforcement assistance in the form of funds..
			
	Passed the House of Representatives May 10, 2016.Karen L. Haas,Clerk
